Citation Nr: 9923066	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  96-46 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for  hearing loss.

2.  Entitlement to increased evaluations for a low back 
disability, currently rated 40 percent disabling; Marfan's 
syndrome and a right knee disability, each rated 30 percent 
disabling; postoperative residuals of a thoracic aortic 
aneurysm, rated 20 percent disabling; and a left knee 
disability, right wrist disability, left wrist disability, 
pes planus with hammertoes, right shoulder disability, left 
shoulder disability and right elbow disability, each rated 
10 percent disabling. 

3.  Entitlement to increased (compensable) evaluations for 
chronic obstructive pulmonary disease, bilateral otitis, a 
left elbow disability and bilateral cataracts.  

4.  Entitlement to an earlier effective date for a grant of 
service connection for a low back disability.  

5.  Entitlement to special monthly compensation under 38 
U.S.C.A. § 1114(s) after February 1, 1996.
REPRESENTATION

Appellant represented by:	John S. Berry, Attorney 


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to May 1967.  
Following that period of service, service connection was 
established for residuals of a fracture of the right wrist 
and a post operative right knee disability.  

He then re-entered service in April 1978 and served until 
April 1995.  Following separation, he filed a claim for 
service connection for multiple additional disabilities.  In 
a March 1996 rating action the Department of Veterans Affairs 
(VA) denied entitlement to service connection for hearing 
loss.  Service connection was granted for Marfan's syndrome 
with aortic insufficiency, aortic root dilatation and 
regurgitation, postoperative aortic valve replacement.  The 
condition was rated 100 percent disabling from May 1, 1995, 
and 30 percent disabling effective February 1, 1996.  Service 
connection was granted for residuals of a right total knee 
replacement, rated 100 percent disabling from May 1, 1995, 
and 30 percent disabling effective from November 1, 1995.  
Service connection was  granted for residuals of a thoracic 
aortic aneurysm, rated 100 percent disabling from May 1, 
1995, and 20 percent disabling effective February 1, 1996.  
Service connection was also granted for a left shoulder 
condition; a right shoulder condition; pes planus with 
hammertoes, metatarsal stress reaction and ankle disability; 
a left knee disability; left wrist disability; a right wrist 
disability and a right elbow disability, each rated 
10 percent disabling.  Bilateral cataracts, a left elbow 
disability, bilateral otitis and chronic obstructive 
pulmonary disease, were also established as service 
connected, but rated as noncompensable.  The veteran was also 
found entitled to special monthly compensation under 
38 U.S.C.A. § 1114(s) for the period from May 1, 1995, 
through January 31, 1996.  The veteran appealed from the 
denial of service connection for hearing loss and from the 
evaluations assigned for the service-connected disabilities.  
He also appealed the termination of the special monthly 
compensation under 38 U.S.C.A. § 1114(s).  

In a February 1997 rating action service connection was 
granted for a low back disability effective October 7, 1996.  
The condition was rated 40 percent disabling.  The veteran 
appealed from the evaluation assigned for the low back 
disability and also from the effective date assigned for the 
grant of service connection for that condition.  

For reasons which will be set forth below, appellate 
consideration of all issues except entitlement to service 
connection for hearing loss, increased ratings for bilateral 
otitis and bilateral cataracts and an earlier effective date 
for service connection for a low back disability is being 
deferred pending further action by the regional office.  

The June 1997 statement of the case that was sent to the 
veteran included issues of whether VA examinations in 
November 1996 were adequate and whether new examinations were 
warranted.  The Board does not recognize these as independent 
issues for appellate consideration.  The adequacy of 
available medical information, and the need for additional 
information is integral to the individual substantive issue 
and cannot be evaluated without considering the laws, 
regulations and precedent opinions applicable to each issue.  
Therefore, these matters will not be further considered as 
freestanding appellate issues in this decision.    

In August 1998 the Board wrote to the veteran and noted that 
in the February 1997 rating action he had been granted a 100 
percent disability rating based on his inability to obtain 
employment due to his service-connected disabilities, 
effective the day following his separation from service.  The 
Board noted that it appeared that since he had been granted a 
total rating, most of the issues on appeal were effectively 
moot.  He was asked whether he wished to continue his appeal 
in its present form or withdraw any of the issues on appeal.  
Although the veteran did not respond, his representative 
advised the Board that the veteran wished to continue his 
appeal, and listed some of the issues set out above.  While 
all issues were not specifically mentioned, none were 
withdrawn.  Furthermore, a representative may not withdraw an 
appeal on any issue appealed by the veteran without his 
written consent. 38 C.F.R. § 20.204.  Therefore, all the 
listed issues remain viable.       


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding the issues of 
service connection for hearing loss, increased ratings for 
bilateral otitis and cataracts and an earlier effective date 
for the grant of service connection for a low back disability 
is of record.  

2.  A hearing loss was not demonstrated during the veteran's 
active military service or on the VA audiological examination 
conducted in December 1995.  

3.  On a December 1995 VA general medical examination an ear 
disease was not demonstrated.  

4.  When the veteran was afforded a VA visual examination in 
December 1995 his corrected visual acuity in the right eye 
was 20/25 and in the left eye 20/20.  Minimal cortical 
haziness of the lenses was noted in each eye.  

5.  The veteran's initial claim for service connection for a 
low back disability was received by the VA on October 7, 
1996.  

6.  In a February 1997 rating action service connection was 
established for a low back disability effective October 7, 
1996.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for hearing loss.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991).  

2.  Entitlement to increased (compensable) evaluations for 
bilateral otitis and bilateral cataracts are not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § Part 4, 
Codes 6200, 6028 (1998).  

3.  An effective date for a grant of service connection for a 
low back disability prior to October 7, 1996, date of receipt 
of original claim is not warranted.  38 U.S.C.A. §§ 5107, 
5110 (West 1991); 38 C.F.R. § 3.400 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Hearing Loss

The threshold question to be answered with regard to the 
veteran's claim for service connection for hearing loss is 
whether he has presented evidence of a well-grounded claim; 
that is, a claim which is plausible.  If he has not presented 
a well-grounded claim, his appeal regarding that issue must 
fail and there is no duty to assist him further in the 
development of that claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a); effective on and 
after September 1, 1989.  As will be explained below, the 
Board finds that that claim is not well grounded.  

For the purpose of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000 and 4,000 hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000 or 4,000 hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC tests are less than 94 percent.  
38 C.F.R. § 3.385

The veteran's service medical records reflect that he was 
afforded a number of audiological examinations and the 
auditory thresholds in the frequencies from 500 to 
4,000 hertz were not 26 decibels or greater.  When he was 
afforded the VA audiological examination in December 1995 the 
auditory thresholds for those frequencies were all 25 or 
less.  The CNC test was 96 percent for the right ear and 
98 percent for the left ear.  It was indicated that the 
veteran's hearing was within normal limits through 
4,000 hertz in both ears.  The veteran has not contended that 
his hearing has worsened since that examination, or submitted 
any inconsistent examination reports.   

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  A service connection claim must 
be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  In this case, as noted 
above, the audiological examinations conducted during the 
veteran's military service as well as the VA audiological 
examination conducted in December 1995 do not establish the 
presence of a hearing loss for VA purposes.  Accordingly, 
since there is no medical evidence that would support the 
veteran's contention regarding the issue of service 
connection for hearing loss, the Board concludes that he has 
not met the initial burden of presenting evidence of a well-
grounded claim imposed by 38 U.S.C.A. § 5107.  It follows 
that favorable action in connection with his claim for 
service connection for hearing loss is not in order.  The 
Board also views its discussion in this case as sufficient to 
inform the veteran of the elements necessary to complete his 
application for a claim for service connection for hearing 
loss.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  

II.  Increased Ratings for Bilateral
Otitis and Bilateral Cataracts

The Board finds the veteran's claim for increased ratings for 
bilateral otitis and bilateral cataracts to be "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented claims which are plausible.  The 
Board is also satisfied that all relevant facts regarding 
those claims have been properly developed.  

The record reflects that the veteran was observed and treated 
on several occasions during military service for bilateral 
otitis.  Bilateral cataracts were also reported in service.  

When the veteran was afforded a VA general medical 
examination in December 1995 he indicated that for the 
previous 20 years he had been having bilateral otitis quite 
often, mainly when he had water in his ears and for that 
reason he used earplugs when taking a shower.  He related 
that the otitis had recently subsided by itself without any 
medication.  His last episode had been in April 1995.  

On examination the auricles and external canals appeared 
normal.  The tympanic membranes appeared to be intact.  There 
was no tenderness of the mastoid areas.  There was no 
evidence of active ear disease and no infectious disease of 
the middle or inner ears.  The diagnoses included history of 
recurrent otitis, asymptomatic since the last episode in 
April 1995.  

Chronic, suppurative otitis media warrants a 10 percent 
evaluation during the continuance of the suppurative process.  
This evaluation is combined with the evaluation for an 
associated loss of hearing.  38 C.F.R. § Part 4, Code 6200.  

As noted above, the December 1995 VA examination showed the 
auricles and external canals to be normal and the tympanic 
membranes appeared to be intact.  There was no tenderness of 
the mastoid area and no evidence of active ear disease or 
infectious ear disease of the middle or inner ears. The 
examiner indicated that the veteran's ear condition was 
asymptomatic at the current time.  The veteran indicated at 
that time that his last episode of otitis had been in April 
1995.  A subsequent medical history recorded in November 1996 
referred to an episode of otitis media which had been 
successfully treated with antibiotics in July 1996.  However, 
the record clearly establishes that the veteran does not have 
a chronic suppurative disease process.  Therefore, a rating 
in excess of the evaluation now in effect is not warranted.    

When the veteran was afforded a VA visual examination in 
December 1995 his corrected visual acuity in the right eye 
was 20/25 and in the left eye was 20/20.  The pupils were 
round and equal and reacted normally to light.  There were no 
significant abnormalities involving the lids and adnexa, 
conjunctiva or cornea.  No extraocular muscle imbalance was 
found.  Funduscopic examination showed minimal cortical 
haziness of the lenses in each eye.  There was no significant 
abnormality in the posterior poles.  On slit-lamp examination 
the anterior chambers were adequate and there was no 
keratoconus or iridodonesis.  Intraocular pressure was normal 
for both eyes.  The diagnoses were early cortical cataractous 
changes of both eyes and compound myopic astigmatism in both 
eyes.  

A preoperative cataract is evaluated on the basis of the 
resulting impairment of vision.  A postoperative cataract is 
evaluated on the basis of the resulting impairment of vision 
and aphakia.  38 C.F.R. § Part 4, Code 6028.  

Corrected visual acuity of 20/40 in one eye warrants a 
noncompensable evaluation when corrected visual acuity in the 
other eye is also 20/40.  38 C.F.R. § Part 4, Code 6079.  

When the veteran was afforded the VA visual examination in 
December 1995 physical examination of the eyes was 
essentially normal except for cortical haziness of the lenses 
which was reported to be minimal in degree.  His corrected 
visual acuity in the right eye was 20/25 and in the left eye 
was 20/20.  Thus, based on the findings on the VA examination 
including the veteran's corrected visual acuity, a 
compensable evaluation would not be warranted under the 
applicable rating schedule provision for cataracts.  

III. Earlier Effective Date for a Grant of 
Service Connection for a Low Back Disability

The veteran's service medical records reflect that he was 
observed and treated on several occasions during his second 
period of service for low back problems.  

The veteran's initial claim for VA disability benefits 
following his separation from his second period of service 
was submitted in May 1995.  He listed numerous conditions but 
did not mention a low back disability.  

The veteran was afforded a VA orthopedic examination in 
December 1995.  Complaints and findings were made regarding 
several orthopedic conditions including knee and wrist 
disabilities and disabilities of the shoulders and elbows.  
There was no reference to any sort of low back disability.  
There were also no complaints or findings regarding a low 
back disability on the December 1995 VA general medical 
examination.  

On October 7, 1996, the veteran submitted a claim for service 
connection for a low back disability.  He was afforded a VA 
orthopedic examination in November 1996 and various findings 
were made regarding the low back.  

In a February 1997 rating action service connection was 
established for a low back disability, effective October 7, 
1996.  The condition was rated 40 percent disabling effective 
at that time.  

The effective date of an evaluation and award of disability 
compensation based on direct service connection is the day 
following separation from active service or date entitlement 
arose if the claim is received within one year after 
separation from service; otherwise, the effective date is the 
date of receipt of the claim or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

In this case, the evidence reflects that, although the 
veteran submitted a claim for VA disability benefits shortly 
after his second separation from service in May 1995, he did 
not refer to a low back disability.  There were also no 
complaints or findings regarding a low back disability when 
he was afforded the VA orthopedic examination in December 
1995 and the VA general medical examination during that same 
month.  The veteran's initial claim for service connection 
for a low back disability was not submitted until October 
1996, which was more than one year following his separation 
from service.  In a February 1997 rating action, service 
connection was established for the low back condition, 
effective from October 7, 1996, date of receipt of the claim.  
Initial grants of service connection are based on the date of 
claim for the benefit, if made over a year after separation.  
Since that was in October 1996,  that is the earliest 
effective date from which the grant of service connection for 
the low back disability may be established.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  

The Board has carefully reviewed the entire record with 
regard to the veteran's claims for increased ratings for his 
bilateral otitis and bilateral cataracts and for an earlier 
effective date for the grant of service connection for a low 
back disability; however, the Board does not find the 
evidence to be so evenly balanced that there is doubt as to 
any material issue regarding those claims.  38 U.S.C.A. 
§ 5107.  


ORDER

Entitlement to service connection for hearing loss is not 
established.  Entitlement to (increased) compensable 
evaluations for bilateral otitis and bilateral cataracts is 
not established.  Entitlement to an earlier effective date 
for a grant of service connection for a low back disability 
is not established.  The appeal is denied to this extent.  


REMAND

With regard to the veteran's claims for increased ratings for 
his low back, knee, wrist, shoulder and elbow disabilities, 
the VA examinations conducted in December 1995 and November 
1996 reflect complaints of pain and findings including 
limitation of motion; however, the examiners did not indicate 
whether the pain associated with his service-connected 
disabilities significantly limited functional ability.  

With regard to the veteran's claim for an increased rating 
for the cardiovascular manifestations of his Marfan's 
syndrome, the record reflects that that condition was 
evaluated under the rating schedule criteria for 
cardiovascular diseases in effect prior to when they were 
amended in late 1996.  The February 1997 statement of the 
case also discussed the issue of an increased rating for 
residuals of thoracic aortic aneurysm only in terms of the 
old criteria.  With regard to the claim for an increased 
rating for the chronic obstructive pulmonary disease, 
Diagnostic Code 6603 as amended in late 1996 was used; 
however, some of the findings on the December 1995 pulmonary 
function studies are somewhat unclear and the DLCO was not 
indicated.  

With regard to the veteran's claim for an increased rating 
for his pes planus the December 1995 podiatry examination 
revealed marked pes planus.  The report also reflects 
findings including hammertoe contractures, a left bunion 
deformity and disability of the ankles.  The veteran has 
contended that the ankle manifestations warrant a separate 
rating.  

In view of the above matters, the case is REMANDED to the 
regional office for the following action:  

1.  The veteran should be afforded 
orthopedic, cardiovascular, pulmonary and 
podiatry examinations in order to 
determine the current nature and severity 
of his low back, knee, wrist, shoulder, 
elbow, cardiovascular, pulmonary and foot 
and ankle disabilities.  All indicated 
special studies should be conducted.  The 
orthopedic examiner should identify the 
limitation of activity imposed by the 
disabling conditions, viewed in relation 
to the medical history, considered from 
the point of view of the veteran working 
or seeking work, with a full description 
of the effects of disability upon his 
ordinary activity.  An opinion should be 
provided by the orthopedic examiner 
regarding whether pain associated with 
the low back, knee, wrist, shoulder or 
elbow conditions significantly limits 
functional ability during flare-ups or 
with extended use.  Voyles Brown, 
5 Vet. App. 451, 453 (1993).  It should 
be noted whether the clinical evidence is 
consistent with the severity of the pain 
and other symptoms reported by the 
veteran.  The orthopedic examiner should 
also indicate whether the affected joints 
exhibit weakened movement, excess 
fatigability or incoordination.  
Lathan v. Brown, 7 Vet. App. 359 (1995); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The claims file is to be made available 
to the examiners for review in 
conjunction with the examinations.

2.  The regional office should then 
review the veteran's  claims, including 
the claim for a separate ankle rating. 
The claim for an increased rating for 
cardiovascular manifestations of Marfan's 
syndrome and the aneurysm should be 
considered under the amended schedular 
criteria and he should be rated under 
whichever is  the most favorable to the 
veteran.  If the determination regarding 
any of the remaining issues on appeal 
remains adverse to the veteran, he and 
his representative should be sent a 
supplemental statement of the case and be 
afforded appropriate time in which to 
respond.


When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.

The purposes of the REMAND portion of this decision is to 
obtain clarifying information and to ensure that the 
requirements of due process of law are satisfied.  The Board 
intimates no opinion as to the disposition warranted 
regarding the remaining issues on appeal pending completion 
of the requested action.  




		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


